United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
COATESVILLE MEDICAL CENTER,
Coatesville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-429
Issued: August 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 29, 20111 appellant, through her attorney, filed a timely appeal of a June 3,
2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying her
occupational disease claim for neck, shoulder and wrist injuries. Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on June 3, 2011, the 180-day computation begins on June 4, 2011. One hundred and eighty
days from June 4, 2010 was November 30, 2011. Since using December 1, 2011, the date the appeal was received
by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of
filing. The date of the U.S. Postal Service postmark is November 29, 2011, which renders the appeal timely filed.
See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
an occupational disease due to factors of her federal employment.
FACTUAL HISTORY
On July 26, 2010 appellant, then a 50-year-old psychology technician, filed an
occupational disease claim alleging that she developed neck, shoulder and wrist injuries due to
excessive computer and telephone usage in the performance of duty. She alleged that she did not
have proper equipment.
In a letter dated October 20, 2010, OWCP requested additional factual and medical
evidence in support of appellant’s claim. Appellant submitted a report dated August 24, 2010
from Dr. Aurora P. Dela Rosa, a physician Board-certified in physical medicine and
rehabilitation, who noted appellant’s history of left shoulder, neck and wrist pain for one year.
Dr. Dela Rosa diagnosed chronic left cervical pain, chronic left cervical and upper trapezius
myofascial pain dysfunction, left supraspinatus tendinitis, left ulnar neuritis across the elbow,
median neuritis across the wrists and left extensor pollicis tendinopathy across the wrists. She
recommended physical therapy and diagnostic testing as well as proper ergonomic equipment in
the workplace for proper body posture.
Appellant submitted a narrative statement dated November 11, 2010 and described her
work activities including printing out reports and entering new data into the computer for 125
charts. She stated that she made 100 telephone calls. Appellant reported writing notes or typing
while engaging veterans therapeutically. She indicated that she typed from 10:30 a.m. to 12.45
p.m. and printed reports and entered new data from 1:00 p.m. to 2:00 p.m. Appellant noted that,
after conducting individual therapy sessions, she typed clinical progress notes from 2:30 p.m. to
4:00 p.m. She stated that her workload increased in April 2010 and that her work hours
increased from 8 to 11 hours a day. Appellant attributed her condition to “holding the telephone
while typing and writing simultaneously.”
Dr. Dela Rosa completed a work capacity evaluation on November 5, 2010 and
diagnosed severe shoulder pain aggravated by work as well as low back pain aggravated by
prolonged sitting. She provided work restrictions. On the same date, Dr. Dela Rosa completed a
form report and diagnosed left cervical pain, left shoulder pain due to sub deltoid bursitis, left
cervical radiculitis and low back pain. She indicated with a checkmark “yes” that she believed
that appellant’s condition was caused or aggravated by an employment activity and stated,
“constant lifting and use of arm at work.”
By decision dated November 23, 2010, OWCP denied appellant’s claim finding that she
had not submitted sufficiently detailed medical opinion evidence to establish a causal
relationship between her diagnosed condition and her established employment duties.
Dr. Dela Rosa completed a report on November 5, 2010 and repeated her earlier
diagnoses and findings. Appellant underwent an electromyelogram (EMG) on January 5, 2011
which demonstrated a bilateral median nerve neurapraxia or bilateral chronic mild carpal tunnel
syndrome and chronic C5-6 cervical radiculpathy. Dr. Laura E. Ross, an osteopath, examined
appellant on February 28, 2011 and noted appellant’s history of working in an awkward position,
2

making excessive telephone calls and typing simultaneously. She performed a physical
examination and noted crepitus in appellant’s left shoulder and tenderness as well as loss of
range of motion. Dr. Ross found positive Tinel’s and Phalen’s signs in both wrists with
decreased sensation in the median nerve distribution of both hands. She diagnosed left shoulder
impingement syndrome and bilateral carpal tunnel syndrome greater on the left based on
magnetic resonance imaging (MRI) scan and EMG studies. Dr. Ross stated, “I find her injuries
to her left shoulder and bilateral wrist to be directly related to the repetitive trauma at work.”
She indicated that appellant was typing seven hours a day and writing eight hours a day with
movement in her left upper extremity.
Appellant, through counsel, requested reconsideration on March 2, 2011. She submitted
a report dated December 17, 2010 from Dr. Raymond Ragland, III, a Board-certified orthopedic
surgeon, diagnosing bilateral carpal tunnel syndrome greater on the left. Dr. Ragland
recommended a left carpal tunnel release and stated that to a reasonable degree of medical
certainty appellant’s bilateral carpal tunnel syndrome was the result of her employment duties.
The employing establishment responded on May 10, 2011 and stated that appellant
stopped work on November 2, 2010 after receiving a proposed removal from the employing
establishment on October 22, 2010 following a failed Performance Improvement Plan (PIP). It
stated that as a psychology technician appellant was required to make notes in the medical record
of her patient and maintain weekly progress reports but was not successfully performing these
duties. The employing establishment stated that her major responsibility was delivery of
psychological services to patients, participation in treatment planning and serving as a member
of an interdisciplinary team. It submitted an April 7, 2010 notification that appellant failed to
deliver psychological services by failing to make follow-up calls to the 69 patients assigned.
During appellant’s PIP period she was responsible for telephone calls for 132 patients and was
deficient in 38 percent. Appellant responded and submitted additional information regarding her
PIP.
By decision dated June 3, 2011, OWCP reviewed the merits of appellant’s claim and
denied modification of its November 23, 2010 decision. It found that Dr. Ross’s report was not
based on an accurate factual history as appellant’s account of her daily activities differed
significantly from the employing establishment.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
3

20 C.F.R. § 10.5(q).

3

background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.4
ANALYSIS
Appellant has attributed her neck, shoulder and wrist conditions to typing, talking on the
telephone and taken written notes for several hours a day in the performance of her job duties.
The employing establishment has provided information that she was responsible for calling
between 69 and 132 patients during various periods. While it indicated that appellant did not
meet her standards, the record establishes that telephoning patients was part of her job duties.
Appellant has also provided medical evidence diagnosing several conditions including bilateral
carpal tunnel syndrome, upper trapezius myofascial pain dysfunction, left supraspinatus
tendinitis, left ulnar neuritis across the elbow, median neuritis across the wrists, sub deltoid
bursitis, left cervical radiculitis, left shoulder impingement syndrome and left extensor pollicis
tendinopathy across the wrists. Appellant has therefore met the first two requirements of an
occupational disease claim.
Appellant must also submit rationalized medical opinion evidence establishing a causal
relationship between her diagnosed condition and her implicated employment duties.
Dr. Dela Rosa submitted a form medical report supportive of causal relationship between
appellant’s medical conditions and her employment. On November 5, 2010 she diagnosed left
cervical pain, left shoulder pain due to sub deltoid bursitis, left cervical radiculitis and low back
pain indicating with a checkmark “yes” that she believed that appellant’s condition was caused
or aggravated by an employment activity. Dr. Dela Rosa attributed appellant’s conditions to
“constant lifting and use of arm at work.” The Board has held that an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question
on whether the claimant’s disability was related to the history given is of little probative value.
Without any explanation or rationale for the conclusion reached, such report is insufficient to
establish causal relationship.5 Dr. Dela Rosa did not explain why she believed that appellant’s
diagnosed conditions were due to her implicated employment duties of typing, writing and talking
on the telephone. Instead she attributed appellant’s condition to lifting and use of her arm.
Appellant has not provided a history of lifting and this report does not correlate the implicated
activities and the diagnosed condition such that she has established a causal relationship.
In a report dated February 28, 2011, Dr. Ross noted appellant’s history of working in an
awkward position, making excessive telephone calls and typing. She diagnosed left shoulder
impingement syndrome and bilateral carpal tunnel syndrome greater on the left based on an MRI
scan and EMG studies. Dr. Ross attributed appellant’s conditions to repetitive trauma at work
including typing seven hours a day and writing eight hours a day with movement in her left
upper extremity. The Board finds that appellant’s factual statement does not support the levels
of activities reported by Dr. Ross. Appellant indicated that she typed less than four hours a day
in her factual statement. As her reported activities are not as great as Dr. Ross’s history, this
report is of diminished probative value and cannot meet appellant’s burden of proof.

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

4

Dr. Ragland completed a report on December 17, 2010 and diagnosed bilateral carpal
tunnel syndrome. He stated that to a reasonable degree of medical certainty appellant’s bilateral
carpal tunnel syndrome was the result of her employment duties. As Dr. Ragland did not specify
the employment duties to which he attributed appellant’s condition, his report is not sufficient to
meet appellant’s burden of proof. Without a clear and accurate statement of the specific
employment activities which appellant performed and to which she attributed her conditions, this
report is not based on an accurate factual background and cannot establish causal relationship
between appellant’s employment and her diagnosed conditions.
The Board finds that appellant has not submitted the necessary rationalized medical
opinion evidence based on a proper factual background to establish that any of her diagnosed
medical conditions are causally related to her accepted employment duties of typing, writing and
making telephone calls. Due to this deficiency, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that she developed an occupational disease due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 3, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

